Name: 84/565/EEC: Commission Decision of 13 November 1984 on Community financial participation in eradicating contagious bovine pleuro-pneumonia in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  environmental policy;  cooperation policy;  Europe
 Date Published: 1984-11-30

 Avis juridique important|31984D056584/565/EEC: Commission Decision of 13 November 1984 on Community financial participation in eradicating contagious bovine pleuro-pneumonia in France (Only the French text is authentic) Official Journal L 312 , 30/11/1984 P. 0030 - 0030*****COMMISSION DECISION of 13 November 1984 on Community financial participation in eradicating contagious bovine pleuro-pneumonia in France (Only the French text is authentic) (84/565/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Decision 81/477/EEC (2), and in particular Article 1 (1) and (3) thereof, Whereas cases of contagious bovine pleuro-pneumonia have been discovered in France; whereas the appearance of that exotic disease represents a serious danger for livestock in the Community; Whereas the Community should therefore participate in rapidly eradicating the disease by granting France a financial contribution; Whereas France took the appropriate measures to eradicate contagious bovine pleuro-pneumonia as soon as the disease was officially confirmed; Whereas the conditions required for Community financial participation have been met; whereas, in order to be fully effective, this participation must be the maximum authorized by Decision 77/97/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall cover 50 % of the expenses incurred by France in compensating owners for the slaughter and where appropriate, the destruction of bovine animals following the appearance on its territory of cases of contagious bovine pleuro-pneumonia in 1984. Article 2 The Community financial participation shall be granted after supporting documents have been presented. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 13 November 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 186, 8. 7. 1981, p. 22.